REDMANN, Judge
(concurring).
The record establishes that the cost of repairing1 (not replacing) the damaged porch was $866. Thus the homeowner had a good claim for $866. His insurer is only subrogated to the extent of $715, for which amount alone suit was filed. Thus judgment for $715 is correct.
(Except for noting the third party demands were not for contribution or indemnity, I need not express my other differences in views which are largely factual.)

. Included in the “Cost to Repair” proposal (by a contractor “Established 1896”) was the specification: “Porch is settled, out of plumb and out of level, and our work does not include any leveling of the porch. Our work will be to replace the damaged sections the same as they are at present.”